Name: Commission Regulation (EC) No 1356/97 of 15 July 1997 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: Europe;  EU finance;  international trade;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31997R1356Commission Regulation (EC) No 1356/97 of 15 July 1997 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania Official Journal L 186 , 16/07/1997 P. 0013 - 0013COMMISSION REGULATION (EC) No 1356/97 of 15 July 1997 amending Regulation (EC) No 1218/96 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and RomaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 2490/96 (2), and in particular Article 8 thereof,Whereas Commission Regulation (EC) No 1218/96 (3), as amended by Regulation (EC) No 202/97 (4), introduces rules for the application of partial import duty exemption for certain cereals sector products provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania;Whereas Regulation (EC) No 1218/96 provides that operators may withdraw their applications where a uniform reduction coefficient is applied; whereas this provision makes it possible to submit import licence applications for excessively large quantities; whereas, to avoid speculation, it should be stipulated that import licence applications may not be withdrawn;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Article 2 (3) of Regulation (EC) No 1218/96 is hereby replaced by the following:'3. If applications exceed the quantity specified in the Annex the Commission shall, no later than the third working day following that on which the applications were lodged, set a uniform reduction coefficient for the quantities applied for. Applications may not be withdrawn.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 328, 30. 12. 1995, p. 31.(2) OJ No L 338, 28. 12. 1996, p. 13.(3) OJ No L 161, 29. 6. 1996, p. 51.(4) OJ No L 31, 1. 2. 1997, p. 64.